ORDER

PER CURIAM.
Arline S. Dumas (Dumas) appeals the judgment denying her request to remove Judy S. Preston (Trustee) as trustee of the “Revocable Living Trust Agreement” as amended (the trust), of which Dumas is a beneficiary and refusing to charge Trustee for Dumas’s attorneys’ fees. Trustee cross-appeals the judgment ordering her to repay the trust for a portion of attorneys’ fees spent in her personal defense.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).